Citation Nr: 0739086	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  06-15 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for low back strain, to 
include as secondary to service-connected bilateral plantar 
fasciitis with Hallux valgus.  

2.  Entitlement to service connection for a right hip 
disability, to include as secondary to service-connected 
bilateral plantar fasciitis with Hallux valgus.  

3.  Entitlement to an initial rating in excess of 10 percent 
for right foot plantar fasciitis with Hallux valgus.  

4.  Entitlement to an initial rating in excess of 10 percent 
for left foot plantar fasciitis with Hallux valgus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from January 2001 to 
September 2001.  

These matters come to the Board of Veterans' Appeals (Board) 
following April 2005 and April 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In the April 2006 rating decision, 
the RO granted service connection and assigned a 10 percent 
rating for bilateral plantar fasciitis, effective January 19, 
2005.  In September 2006, the RO granted separate ratings of 
10 percent each for plantar fasciitis with Hallux valgus of 
the right foot and for plantar fasciitis with Hallux valgus 
of the left foot.  The awards were made effective from 
January 19, 2005.  

In October 2007, the veteran testified during a hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
During the hearing, the veteran submitted additional evidence 
directly to the Board.  The evidence consisted of a statement 
from one of the veteran's former employers.  The veteran 
waived initial RO consideration of this evidence. The Board 
accepts this evidence for inclusion in the record on appeal.  
See 38 C.F.R. § 20.800 (2007).

As the appeal with respect to the veteran's claims for higher 
ratings for service-connected right foot plantar fasciitis 
with Hallux valgus and for left foot plantar fasciitis with 
Hallux valgus emanates from the veteran's disagreement with 
the initial 10 percent ratings assigned following the grant 
of service connection, the Board has characterized these 
claims on appeal as claims for higher initial ratings, in 
accordance with Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  


REMAND

In May 2006, the RO sent the veteran a notice letter with 
regard to his claims for higher ratings for bilateral plantar 
fasciitis with Hallux valgus (foot disability).  Apparently 
after issuing the letter to the veteran, the RO accessed the 
CAPRI (Compensation and Pension Record Interchange) system 
and attempted to obtain any available VA medical records 
associated with the veteran's treatment for his feet.  The 
CAPRI system, however, reported that no "progress notes" 
were found.  Thereafter, during the above-noted October 2007 
hearing, the veteran testified that he had been receiving VA 
medical treatment for his bilateral foot disability.  The 
veteran reported that he sought treatment for his feet as 
needed on a monthly basis at VA, but could not remember the 
last time he had been treated.  A review of the claims file 
does not reflect any prior notice from the veteran that he 
was receiving VA treatment for his feet.  

In Bell v. Derwinski, 2 Vet. App. 611, 613 (1992), the United 
States Court of Veterans Appeals (Court) (since renamed the 
United States Court of Appeals for Veterans Claims) held that 
records generated by VA facilities that may have an effect on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  In light of his report of VA treatment, the veteran 
should be contacted and requested to identify the time and 
place of the VA medical treatment he received for his feet.  
Any identified records should be obtained and associated with 
the claims file.  Id.; Dunn v. West, 11 Vet. App. 462, 466-67 
(1998).  

The Board also notes that in January 2005, the veteran filed 
his original claim for service connection for a low back 
sprain and for a right hip disability.  The RO has denied the 
veteran's claims on the theory that neither a low back sprain 
nor a right hip disability are related to the veteran's 
active service.  During his October 2007 hearing, the veteran 
raised an alternative theory of entitlement, contending that 
his claimed low back sprain and right hip disability were 
secondary to his service-connected bilateral foot disability.  
Under these circumstances, the Board has expanded the issues 
on appeal for low back sprain and for right hip disability to 
reflect this additional theory of entitlement.  However, the 
RO has not had an opportunity to consider the newly raised 
theory of entitlement as it pertains to the veteran's claims.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In this regard, secondary service connection may be granted 
for disability that is proximately due to or the result of 
service-connected disability.  See 38 C.F.R. § 3.310(a) 
(2007).  The controlling regulation has been interpreted to 
permit a grant of service connection not only for disability 
caused by a service-connected disability, but for the degree 
of disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Recently, a provision of 38 C.F.R. § 3.310 was amended.  See 
71 Fed. Reg. 52744-47 (Sept. 7, 2006) (as codified at 
38 C.F.R. § 3.310(b) (2007)).  Although VA has indicated that 
the purpose of the regulation was merely to apply the Court's 
ruling in Allen, it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection based on aggravation may be 
made.  As noted above, the veteran first raised the theory of 
secondary service connection at the October 2007 hearing.  

The Board notes that the veteran has testified that because 
of his foot pain he tends to walk on the insides of his feet.  
He also testified that he felt extra pressure on his low back 
and his right hip when he walked.  In a report of a June 2006 
VA foot examination, the veteran was noted to walk with an 
antalgic gait bilaterally.  A report of an August 2006 VA 
spine examination noted that the veteran's gait was normal.  
Additionally, in the report of the August 2006 VA spine 
examination the veteran was noted to attribute his low back 
pain to his feet.  The veteran also reported that he was 
involved in a hit-and-run incident in October 2005.  As a 
result he was hospitalized at Palmetto Richland Memorial 
Hospital for a fractured pelvis and/or hip and was surgically 
treated for the injury.  An X-ray of the lumbar spine 
associated with the August 2006 examination revealed 
degenerative change involving posterior elements at L5-S1 as 
well as orthopedic screws at the right iliac wing.  

The Board also notes that the report of August 2006 VA 
examination reflects the examiner's opinion regarding the 
veteran's low back sprain and the lack of any relationship to 
the veteran's period of service.  He did not otherwise opine 
regarding the relationship between the veteran's low back 
sprain and his service-connected bilateral foot disability.  
Furthermore, the examiner made no finding regarding the 
veteran's right hip.  

In this case, given the veteran's testimony regarding his 
method of walking on his feet and the finding noted in the 
report of the June 2006 VA foot examination of antalgic gait, 
the Board believes that the veteran should be scheduled to 
undergo an orthopedic examination at an appropriate VA 
medical facility.  The examiner should provide a medical 
opinion as to whether any identified low back disability 
and/or right hip disability is related to service, or is 
proximately due to or aggravated by service-connected 
disability.  See 38 U.S.C.A. § 5103A.  Furthermore, during 
the October 2007 hearing, the veteran testified that his 
bilateral foot disability was much worse than when it had 
last been evaluated on VA examination in June 2006.  In light 
of the veteran's complaints, the orthopedic examiner should 
also provide clinical findings with respect to the veteran's 
feet and report on the current severity of the veteran's 
bilateral foot disability.  (The Board emphasizes to the 
veteran that failure to report to the scheduled examination, 
without good cause, may result in a denial of his claims.  
See 38 C.F.R. § 3.655(b) (2007)).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
However, identification of specific actions requested on 
remand does not relieve VA of the responsibility to ensure 
full compliance with the Act and its implementing 
regulations.  Hence, in addition to the actions requested 
above, VA should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.  

In view of the foregoing, these matters are REMANDED for the 
following action:

1.  The veteran should be sent a letter 
requesting that he provide sufficient 
information, and if necessary, 
authorization to enable any additional 
pertinent evidence to be obtained that is 
currently not of record.  The veteran 
should also be invited to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

Specifically, the veteran should be 
requested to identify any medical 
treatment (VA or private) he has received 
for his feet, low back, or right hip.  
This includes providing the necessary 
medical release for Palmetto Richland 
Memorial Hospital where the veteran 
apparently underwent surgery in October 
2005 for a fractured pelvis/hip.  All VA 
treatment records reflecting the regular 
treatment described by the veteran at his 
October 2007 hearing should be obtained.

2.  After securing any additional 
records, the veteran should be scheduled 
for an orthopedic evaluation at an 
appropriate VA medical facility.  The 
entire claims file must be made available 
to and reviewed by the physician(s) 
designated to examine the veteran.  All 
appropriate tests and studies (to include 
X-rays and range of motion studies, 
reported in degrees) should be 
accomplished, and all clinical findings 
should be reported in detail.

The examiner should report all pertinent 
symptomatology and findings concerning 
the veteran's feet to include any 
objective evidence of deformity, pain on 
manipulation and use, swelling, calluses, 
etc.  Clinical findings should also 
include whether, during the examination, 
there is objective evidence of weakness, 
excess fatigability, and/or 
incoordination associated with the feet; 
and whether, and to what extent, the 
veteran experiences functional loss due 
to pain and/or any of the other symptoms 
noted above during flare-ups or with 
repeated use of the feet.  

Additionally, with respect to the low 
back and right hip, the examiner should 
opine whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that any identified 
disability of the low back or of the 
right hip is related to the veteran's 
period of military service; or (a) was 
caused or (b) aggravated (i.e., 
permanently worsened) by the veteran's 
service-connected bilateral plantar 
fasciitis with Hallux valgus.  In so 
opining, the examiner should consider the 
report of August 2006 VA spine 
examination and the veteran's reported 
history of a pelvic injury in October 
2005 and subsequent surgical treatment.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.  

3.  After undertaking any other 
development deemed appropriate, the 
veteran's claims on appeal should be 
readjudicated (to include consideration 
of that additional evidence received at 
the October 2007 Board hearing).  In 
particular, the veteran's claims for 
service connection for low back sprain 
and for right hip disability must be 
considered both on a direct basis to 
service and on a secondary basis to 
service-connected bilateral plantar 
fasciitis with Hallux valgus.  If any 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

